 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-MJ-00231-CKD
12                                 Plaintiff,            STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(D) AND EXCLUSION OF TIME AND
                                                          -------------- FINDINGS AND ORDER
                                                         [PROPOSED]
14   WILLIAM ASHLEY,
                                                         DATE: January 25, 2019
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Edmund F. Brennan
16

17

18          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

19 Attorney ROBERT J. ARTUZ, and Defendant, William Ashley, both individually and by and through

20 his counsel of record, RACHELLE BARBOUR and CHRISTINA SINHA, hereby stipulate as follows:

21          1.      The Complaint in this case was filed on November 15, 2018, and Defendant William

22 Ashley first appeared before a judicial officer of the Court in which the charges in this case were

23 pending on November 21, 2018. The Court continued the detention hearing to November 26, 2018.

24 ECF No. 5. On November 26, the Court set a preliminary hearing date of December 5, 2018.

25          2.      By a previous stipulations and orders, the Court continued the preliminary hearing date

26 from December 5, 2018, to December 15, 2019, to January 4, 2019, and again to January 25, 2019, and

27 excluded time. ECF 11, 14, & 18.

28          3.      By this stipulation, the parties jointly move for an additional extension of time of the

      STIPULATION                                         1
 1 preliminary hearing date to February 15, 2019, at 2:00 p.m., before the duty Magistrate Judge, pursuant

 2 to Rule 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is

 3 required to allow the defense reasonable time for preparation, and for the government’s continued

 4 review and production of discovery and continuing investigation of the case. For example, the

 5 government is continuing to collect, review, and produce information relating to the defendant’s

 6 criminal history and conviction record, and other evidence relevant to this case. Defense counsel needs

 7 additional time to review and consider this information and evidence. The parties further agree that the

 8 interests of justice served by granting this continuance outweigh the best interests of the public and the

 9 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

10          4.      The parties agree that good cause exists for the extension of time, and that the extension

11 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

12 Therefore, the parties request that the time between January 25, 2019, and February 15, 2019, be

13 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

14          IT IS SO STIPULATED.

15
      Dated: January 23, 2019                                MCGREGOR W. SCOTT
16                                                           United States Attorney
17
                                                             /s/ ROBERT J. ARTUZ
18                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
19

20
      Dated: January 23, 2019                                /s/ CHRISTINA SINHA
21                                                           CHRISTINA SINHA
22                                                           Assistant Federal Defender
                                                             Counsel for Defendant
23                                                           William Ashley

24

25

26

27

28

      STIPULATION                                        2
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-MJ-00191-CKD
12                                 Plaintiff,              -------------- FINDINGS AND ORDER
                                                          [PROPOSED]
                                                          EXTENDING TIME FOR PRELIMINARY
13                          v.                            HEARING PURSUANT TO RULE 5.1(d) AND
                                                          EXCLUDING TIME
14   WILLIAM ASHLEY,
                                                          DATE: January 25, 2019
15                                Defendant.              TIME: 2:00 p.m.
                                                          COURT: Hon. Edmund F. Brennan
16

17          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

18 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on January 23, 2019.

19 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

20 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

21 5.1(d) of the Federal Rules of Criminal Procedure.

22          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

23 of justice served by granting this continuance outweigh the best interests of the public and the defendant

24 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

25 not adversely affect the public interest in the prompt disposition of criminal cases.

26 / / /

27 / / /

28 / / /

      [PROPOSED] FINDINGS AND ORDER                        1
 1        THEREFORE, FOR GOOD CAUSE SHOWN:

 2        1.       The date of the preliminary hearing is extended to February 15, 2019, at 2:00 p.m.

 3        2.       The time between January 25, 2019, and February 15, 2019, shall be excluded from

 4                 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5        3.       Defendants shall appear at that date and time before the Magistrate Judge on duty.

 6

 7        IT IS SO ORDERED.

 8
     Dated:    January 24, 2019
 9                                                         The Honorable Edmund F. Brennan
                                                           UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] FINDINGS AND ORDER                     2
